On August 16th, 1927, appellant bid at receiver's sale for the purchase of a tract of ground on Osborne Terrace, Newark, at the price of $23,000, making thereon a deposit of ten per cent. of the purchase price. On examination of the title it was discovered that there was a misdescription of the tract in the advertisement of the sale, resulting in a deficiency of three hundred square feet of land. Appellant thereupon petitioned the court to be relieved of his bid; or, in the alternative, to be allowed a credit on the purchase price for the value of the land improperly included in the advertisement. On June 5th, 1928, the court granted the latter prayer, ordered the allowance of $570 as a deduction *Page 165 
from the purchase price and directed that appellant pay the balance of the purchase-money to the receiver within ten days, with interest thereon from October 13th, 1927, together with the costs of the proceeding. From this order the present appeal is taken.
We agree with the court below in the allowance made on the purchase price and with that part of the order requiring appellant to complete the purchase. We disagree with so much of the order as imposes on him the payment of the interest and costs. These should be borne by the receiver. Appellant was in no default. The delay in completing the sale as well also the delay in obtaining the relief prayed for were wholly the fault of the receiver or his agents in publishing the misleading description. So much of the order as requires the appellant to pay costs and the interest up to the completion of the sale is reversed; and, as thus modified, the order is affirmed, respondent to pay the costs of this appeal.
For affirmance — None.
For reversal — None.
For modification — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 13. *Page 166